PER CURIAM.
Appellant husband seeks review of a final judgment of dissolution of marriage which awarded the wife (1) lump sum alimony, (2) a special equity in the marital home and (3) exclusive use and occupancy of the marital home pending its sale, and which further required both parties to share in the mortgage payments.
Appellant has raised several points on appeal, only one of which has merit. Appellant contends that the trial court erred in failing to adjudicate the rights of the parties as to the personal property acquired by the parties during the marriage, as requested by the parties in the petition and counter-petition for dissolution of marriage. We agree that reversible error has been demonstrated in this respect. “In a dissolution action, when the question of property rights is raised, the court must determine the issue since its final judgment of dissolution settles all property rights of the parties and bars further action to determine such rights.” Craig v. Craig, 404 So.2d 413, 414 (Fla. 4th DCA 1981) (citations omitted). Accordingly, the cause is remanded for a determination of the property rights of the parties.
The final judgment is in all other respects affirmed.
Affirmed in part, reversed in part and remanded.